Citation Nr: 0817871	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-33 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from December 1967 to 
October 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to service connection for hearing loss and 
tinnitus.

In May 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

The veteran also perfected an appeal as to a denial of 
pension benefits.  However, he was subsequently awarded such 
benefits, effective the period from October 2003 to December 
2003.  He also indicated in a signed statement received in 
November 2004 that he considered this a full grant of the 
benefit he was seeking; and he withdrew his appeal as to the 
claim for pension benefits beyond that period.


FINDINGS OF FACT

1.  A hearing loss disability of either ear was not 
manifested in service; sensorineural hearing loss was not 
manifested in the first post-service year; and any current 
hearing loss disability is not shown to be related to an 
event, injury, or disease in service.

2.  Tinnitus was not manifested in service, and is not shown 
to be related to the veteran's service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5102, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2007).

2.  Tinnitus was not incurred in or aggravated by service .  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will seek to provide and which 
information and evidence the claimant is expected to provide.  
In compliance with 38 C.F.R. § 3.159(b), the notification 
should also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated in 
November 2005.  The RO informed the appellant of the types of 
evidence needed in order to substantiate his claims; the 
division of responsibility between the appellant and VA for 
obtaining the required evidence; and the RO requested that 
the appellant provide any information or evidence in his 
possession that pertained to such claims.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  The veteran received notice of the Dingess decision 
via a March 2006 letter, and his claims were subsequently 
readjudicated in the Statement of the Case and Supplemental 
Statement of the Case.  Thus, the failure to provide such 
notice in the initial preadjudication notice letter is 
nonprejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant.  Specifically, the RO has obtained the available 
service medical records, private treatment records, and VA 
records, and the appellant underwent VA examination in 
February 2006 to clarify the nature and etiology of his 
claimed disabilities.

In sum, the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Also, the actions taken 
by VA have essentially cured or mooted any defect in the VCAA 
notice.  The purpose behind the notice requirement has been 
satisfied, because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his appealed claim.

Analysis

The veteran alleges that he suffers from hearing loss and 
tinnitus as a result of being exposed to a loud noise 
environment during service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for sensorineural 
hearing loss (an organic disease of the nervous system) may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide:

For the purpose of applying the laws administered 
by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 
percent.

Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  As the veteran's service medical records cover the 
period from December 1967 to October 1969, the results of 
audiometric tests noted therein were reported using ISO 
standards.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for bilateral hearing loss or 
tinnitus.  In this regard, the Board notes that there is no 
evidence of any complaints or treatment for hearing loss or 
tinnitus for several decades after service.  In fact, the 
first medical evidence demonstrating a hearing loss 
disability is a February 2006 VA audiological consultation, 
see 38 C.F.R. § 3.385, which is dated over thirty-six years 
following the veteran's discharge from service.

During a VA ear disease examination also conducted in 
February 2006, the veteran explained that he believed noise 
exposure while serving around jet aircraft caused his hearing 
loss disability.  The veteran also reported a long history of 
progressive hearing loss and tinnitus.  Upon a review of the 
claims file, however, the examiner noted that the veteran had 
normal, bilateral hearing in service according to his service 
medical records.  The examiner noted that he reviewed the 
report of audiometric testing at separation, and that it 
revealed normal audiometric thresholds for rating purposes.  
The examiner also noted that he had compared those results 
with the results found at the beginning of service, and there 
was no significant decline or progression while on active 
duty.  

The examiner found that, although the veteran strongly 
believed that his hearing loss was incurred on active duty, 
his service medical records strongly indicated the contrary.  
The examiner explained that there had been a significant 
decline in audiometric thresholds since separation, and that 
hearing loss caused by acoustic trauma occurs at the time of 
exposure and not years later.  The examiner concluded that 
the most likely etiology of his hearing loss and tinnitus 
would be age-related factors, and that it was less likely 
than not that they were related to acoustic trauma in 
service.

The Board has considered the contentions of the veteran and 
his representative that the results of audiometric testing in 
service did show an increase in pure tone thresholds during 
service; thus, establishing the onset of hearing loss due to 
acoustic trauma.  However, a review of the results at 
induction and separation show that most pure tone thresholds 
in the right ear slightly decreased, while most pure tone 
thresholds in the left ear slightly increased, but none of 
the results met the criteria for a hearing loss disability as 
defined by 38 C.F.R. § 3.385.  

As to whether the increased in thresholds in the left ear 
established the onset of hearing loss, the Board finds the 
most probative evidence to be the opinion of the VA physician 
who reviewed those records in February 2006 and found that 
they did not demonstrate any significant decline or 
progression.  In this regard, neither the veteran, his 
representative, or the Board are competent to interpret the 
significance of slight changes in in-service audiometric 
findings that fail to meet the criteria of 38 C.F.R. § 3.385, 
absent a competent medical opinion which does so.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].

Similarly, while the veteran is competent to allege that he 
felt he had problems with hearing in service, he is not 
competent to attribute the current bilateral hearing loss 
disability to his service, as that would require a medical 
opinion.  Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996); 
see Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In 
this instance, the Board finds the veteran's lay reports of 
hearing problems in service to be outweighed by the competent 
medical opinion of the VA examiner, who explained that there 
had been a significant decline in hearing since service, and 
that the most likely etiology of his hearing loss and 
tinnitus would be age-related factors.

The Board has also considered an August 2006 letter from a 
private physician, who noted that he had seen the veteran for 
treatment of hearing loss, which the veteran had reported 
experiencing for the past 30 years.  However, although the 
physician did not offer any independent medical opinion as to 
the likelihood of a relationship to service; rather, the 
physician appears to have merely noted the history as 
described by the veteran.  For this reason, the Board finds 
this letter to be of no probative value.  See also LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (the mere transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional).

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for bilateral hearing loss disability 
and for tinnitus, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


